Citation Nr: 1506092	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-32 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to accrued benefits, to include burial benefits.


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1945 to August 1949.  The Veteran died in January 2011.  His spouse died approximately one month later in February 2011.  The Appellant is their daughter.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 administrative decision by the St. Paul, Minnesota Department of Veterans Affairs (VA) Pension Management Center.  The Regional Office (RO) in Wichita, Kansas has jurisdiction of the file

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

As noted, the Veteran died in January 2011 and his spouse died almost 1 month later in February 2011.  Before she died, however, she filed a claim for accrued benefits and burial benefits.  Their daughter has continued the spouse's claim.  38 C.F.R. § 1000 (a) (2).  

The Veteran was not service connected for any disability at the time of his death, but filed an informal claim for nonservice- connected pension in January 2010.  At that time, the RO advised the Veteran in a letter dated in February 2010 that he needed to file a formal claim, VA Form 21-526.  The Veteran did so in February 2010.

In August 2010, the RO advised the Veteran of VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim under the Veterans Claims Assistance Act of 2000 (VCAA) as well as the information he should provide to VA to prove his claim.

In September 2010, the Veteran submitted various VA forms and statements relating to financial and medical evidence in support of his claim for a pension.

On September 23, 2010, the RO issued a letter denying the Veteran's claim for a nonservice-connected pension and advised the Veteran of his appellate rights including his right to file an appeal to the Board within one year of notification of the decision denying the claim for a nonservice-connected pension.  This letter was returned to VA as undelivered in October 2010.

VA sent a second letter denying the claim on October 18, 2010 a few days later and included a copy of the previous September 23, 2010 denial letter.  

The RO, in its decision denying the claim for accrued benefits overlooked the Veteran's filing of VA Form 21- 526 and denied the claim for accrued benefits by concluding that the Veteran had abandoned his January 2010 claim for a non-service connected pension and therefore there was no claim pending when he died.  

After the Appellant filed a notice of disagreement in February 2012, the RO issued a statement of the case in November 2012, which again denied the claim for accrued benefits because there was no claim pending and contained laws and regulations that addressed what would have been considered a pending claim at the Veteran's death.  It did not provide a summary of the applicable law covering the law and regulations that explained to the Appellant the merits of her father's claim, that is, when a Veteran is entitled to a nonservice-connected pension.  

A supplemental statement of the case, also dated in November 2012, appears to acknowledge the Veteran filed additional evidence subsequent to January 2010 but still did not provide the law regarding a claimant's entitlement to nonservice-connected pension.  It also appears that the RO in the supplemental statement of the case did not adjudicate the claim on the basis that the Veteran was not entitled to a non-service connected pension (and therefore the surviving spouse was entitled to accrued benefits) but instead still asserted that there was no claim pending at the time of the Veteran's death.  

A pending claim is claim that has not been finally adjudicated.  A finally adjudicated claim is a claim that has been disallowed by the agency of original jurisdiction (RO), the action having become final by the expiration of 1 year after the date of notice of the disallowance, or by denial on appellate review, whichever is the earlier.  38 C.F.R. § 3.160(c) and (d).  As the above facts establish, the RO erred in determining that the Veteran did not have a pending claim at the time of his death.  His claim was never abandoned, but instead decided in September 2010.  Thus, there was a decision, but it was not final as the Veteran had one year from notification in October 2010 to file a notice of disagreement.  38 C.F.R. § 20.302.  The Veteran died in January 2011, which is before expiration of the time limitation to initiate appeal.  Therefore, as the decision was not yet final, the claim was pending at the time of the Veteran's death and his spouse was entitled to pursue the claim under the accrued benefits provisions of 38 C.F.R. § 3.1000.

Under 38 C.F.R. § 19.29 , a statement of the case must contain a summary of the evidence in the case relating to the issue with which the Veteran has expressed disagreement and a summary of the applicable laws and regulations with appropriate citations, and a discussion of how such laws and regulations affect the determination.  The statement of the case in November 2012 did not contain a summary of the applicable laws and regulations with appropriate citations and a discussion of how such laws and regulations affected the determination of whether the Veteran's pending claim for nonservice-connected pension should be granted.  38 C.F.R. § 19.29.  The Board therefore finds the statement of the case is inadequate, and the procedural defect requires corrective action before the Board can review the appeal.  Therefore, the Appellant's claim must be remanded to ensure procedural due process and so that the claim can be adjudicated on the merits.

Accordingly, the case is REMANDED for the following action:

Furnish the Appellant a supplemental statement of the case, citing the appropriate regulations on entitlement to a non-service connected pension with a discussion of how the regulations affected the determination, and readjudicate the claim on the merits.  After 60 days or sooner if the Appellant waives the 60-day period and if the benefit sought on appeal remains denied, return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


